On the court’s own motion, its decision and order both dated March 8, 1982 [87 AD2d 595], are recalled and vacated and the following decision is substituted: Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Public Employment Relations Board, dated December 29, 1980, which, inter alia, held that petitioner had violated section 209-a (subd 1, par [d]) of the Civil Service Law. The board has cross-claimed for enforcement of its determination. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements; the cross claim is granted. No opinion. Damiani, J. P., Lazer, Gibbons and Gulotta, JJ., concur.